Citation Nr: 1715290	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial disability rating higher than 60 percent for coronary artery disease (CAD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara L. Kuhl, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2009 and November 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The August 2009 rating decision denied service connection for hearing loss and the November 2011 rating decision granted service connection for CAD with a rating of 60 percent effective August 31, 2010.

In his December 2012 substantive appeal (Form 9), the Veteran requested a Board hearing.  In correspondence dated in November 2015 he withdrew that request.  See also February 2016 withdrawal of request for Board hearing.

During the course of the appeal, a TDIU was denied in December 2011 and April 2014.  Although not certified to the Board, the Veteran has raised this issue in conjunction with his appeal for an increased rating for his service-connected CAD.  Thus, a separate notice of disagreement and appeal are not necessary.  Therefore, the Board takes jurisdiction over this matter as shown on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

The Board notes that VA medical records dated after the November 2012 statements of the case (SOCs) have been associated with the claims file.  This evidence will be addressed by the agency of original jurisdiction (AOJ) on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for hearing loss, which he contends is due to his unprotected exposure to excessively loud noise during service, particularly in Vietnam.  He has provided corroborative lay evidence from military comrades in support of his assertion.  See August 2009 and August 2010 statements from the Veteran and his military buddies regarding noise exposure in Vietnam.  The Veteran adds that he worked as a Mortar man in Vietnam.  See August 2009 statement from Veteran.

Service treatment records contain the following audiometric findings:

      April 1968 induction examination 
Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
 
0
Left ear
0
0
0
 
0

      May 1971 separation examination 
Hertz
500
1000
2000
3000
4000
Right ear
5
5
5
 
5
Left ear
5
5
5
 
5

On VA examination in July 2009, the diagnosis was bilateral sensorineural hearing loss, which the examiner averred was not related to service because "the present noise exposure and tinnitus occured after discharge and are occupationally induced." [sic].  Here, the examiner did not adequately discuss the Veteran's post-service noise exposure, occupation/employment, or "present noise exposure;" or address the threshold shift/audiologic decline that occurred during service.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (noting that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service").  Remand for a new VA examination is therefore needed.  

As for the Veteran's CAD, in April 2011 the Veteran was afforded a VA general medical examination, which confirmed a diagnosis of CAD.  In November 2011, the RO granted the claim for service connection for ischemic heart disease with an assigned rating of 60 percent based on the results of an August 2011 echocardiogram, which estimated a left ventricular ejection fraction of 45 to 50 percent.  However, the Veteran contends that his ischemic heart disease is 100 percent disabling.  See Veteran's October 2012 notice of disagreement and his attorney's December 2012 addendum to December 2012 Form 9.  In order to ascertain whether the Veteran's CAD disability picture meets the criteria for a 100 percent rating, a remand for a VA heart disease examination is needed.  See 38 C.F.R. § 3.326; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As for the appeal for TDIU, this issue is intertwined with the remanded CAD claim.  Thus, it is also being remanded.

While on remand, the claims file should be updated to include VA medical records dated after January 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated after January 2014 and associate these records with the claims file.  

2.  Schedule the Veteran for a VA audiology examination.  The claims file must be reviewed by the examiner.  

All indicated tests should be done, and all findings reported in detail.  

The examiner is then requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss had its onset during service or in the year after active military service, or is otherwise related to active military service.

The examiner must discuss the Veteran's military and post-service noise exposure, the Veteran's first awareness of trouble hearing, and the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  In formulating the requested opinion, the examiner must discuss threshold shift that occurred during service.

A rationale for the requested opinion must be provided.  

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected CAD.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests should be done, and all findings reported in detail.  

A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication; e.g., the left ventricular ejection fraction has been measured and is 50 percent or less; chronic congestive heart failure is present; or there has been more than one episode of congestive heart failure within the last year.  Then, unless medically contraindicated, 

a. provide the METs level, determined by exercise testing, at which symptoms of dyspnea, fatigue, angina, dizziness, or syncope result.

b. report on left ventricular function, to include ejection fraction percentages.

c. state whether there is congestive heart failure, and if so, whether it is chronic.

d. state whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

e. opine as to the beginning date of the current severity of the Veteran's coronary artery disease.

f. Assess the impact of the Veteran's service-connected coronary artery disability on his activities of daily living, including his ability to work.

A rationale for all opinions must be provided.

4.  After completion of all of the above and any other necessary development, readjudicate all of the issues on appeal, including the intertwined issue of entitlement to a TDIU.  All of the evidence received after the November 2012 SOCs must be considered.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

